DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,898,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 21, 28, and are 35 allowed because the prior art fails to disclose, either singly or in combination, a lockable orthosis assembly; 
the lockable orthosis assembly comprising an internal/external rotation pivot hub defining an axial hub opening; 
a hub base plate defining a plate opening, the hub base plate pivotally engaged with the internal/external rotation pivot hub; 
a rigid hinged frame comprising a panel coupled to a torso support panel through a locking abduction hinge, the panel defining a panel opening and having at least one hub base plate adjustment receiver proximate the panel opening; 
a hub lock knob defining a mating opening; and 
a hub lock down axially disposed through the axial hub opening, the plate opening, and the panel opening, the hub lock down comprising a mating end mated to the mating opening of the hub lock knob, 
wherein: the panel is disposed between the hub base plate and the hub lock knob; and
 an assembly of the hub lock down, the internal/external rotation pivot hub, the hub base plate, and the hub lock knob is translatably engaged through the panel opening of the at least one hub base plate adjustment receiver of the panel in combination with the other claimed limitations. 
Thus, since the prior art fails to disclose the apparatus, the prior art does not disclose a method of using such an apparatus.
The closest prior art of record is Bastyr et al. (US 5,407,420 A) which discloses A lockable orthosis assembly (10), comprising: 
an internal/external rotation pivot hub (joint assembly 70) defining an axial hub opening (openings 160b and 160C in 76; see figure 4a); 
a hub base plate (54) defining a plate opening (142 c), the hub base plate (54) pivotally engaged with the internal/external rotation pivot hub (70; selectively rotatable and lockable joints; see [abstract]); 
a rigid hinged frame (shoulder abduction joint 72; see Figure 4a) comprising a panel (48) coupled to a torso support panel (104; see Figure 3) through a locking abduction hinge (72; selectively rotatable and lockable joints; see [abstract]), the panel (48) defining a panel opening (142b)  and having at least one hub base plate adjustment receiver (76) proximate the panel opening (76 is proximate 54 as seen in Figure 3); 
a hub lock knob (162c) defining a mating opening (164c); and 
a hub lock down (168c) the hub lock down comprising a mating end mated to the mating opening of the hub lock knob (168 extends through center hole 164; see [col 8 ln 1-12]). 
Bastyr fails to disclose the hub lock down (168c) axially disposed through the axial hub opening, the plate opening, and the panel opening (screw 168c terminates in hub 146a prior to reaching 160c, further screw 168c does not go through plate opening 142c or panel opening 142b; see [col 8 ln 1-12]); see Figure 4a), wherein: 
the panel (48) is disposed between the hub base plate (54) and the hub lock knob (162c; 48 is seen in Figure 3 to be proximate to 54 and 162c with no portion disposed “between” the two); and an assembly of the hub lock down (168c), the internal/external rotation pivot hub (70), the hub base plate (54), and the hub lock knob (162c) is translatably engaged through the panel opening (160c) of the at least one hub base plate adjustment receiver (76) of the panel (48; it can be seen in Figure 3 and 4a that the aforementioned parts are not translatably engaged through opening 160c because 160c acts as an anchor point for rivets 156c; see [col 8 ln 1-12]).
Claims 28 and 35 each incorporate the claimed limitations of claim 21 into the limitations of claims 28, and 35 Therefore, Bastyr similarly does not disclose the limitations of claims 28 and 35.
Therefore for at least these reasons the prior art of record does not teach and suggest the subject matter independent claims 21, 28, and 35
Claims 22-27, 29-34, 36-40 are allowable due to their dependence from independent claims 21, 28, and 35 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786